
	

113 HR 1885 IH: Veterans Home Loan Refinance Opportunity Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1885
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mrs. Davis of
			 California (for herself, Mr.
			 Lowenthal, Ms. Bonamici,
			 Mr. Takano, and
			 Mr. Huffman) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  eligible veterans to use qualified veterans mortgage bonds to refinance home
		  loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Home Loan Refinance
			 Opportunity Act of 2013.
		2.Modification of
			 qualified veterans’ mortgage bonds program to allow eligible veterans to
			 refinance current home loans
			(a)Elimination of
			 refinance prohibition for veterans’ bondsSection 143(b) of the Internal Revenue Code
			 of 1986 (relating to qualified veterans’ mortgage bond defined) is
			 amended—
				(1)in paragraph (1) by striking
			 residences and inserting residences or qualified
			 refinancing loans, and
				(2)in paragraph (3) by striking
			 (i)(1),.
				(b)DefinitionSection 143(l) of the Internal Revenue Code
			 of 1986 (relating to additional requirements for qualified veterans’ mortgage
			 bonds) is amended by adding at the end the following:
				
					(6)Qualified
				refinancing loanFor purposes
				of this subsection, the term qualified refinancing loan means a
				loan that is used to refinance acquisition indebtedness (as defined in
				subclauses (I) and (II) of section 163(h)(3)(B)(i)) for a principal residence
				(within the meaning of section
				121).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of enactment of this Act.
			3.Inflation
			 adjustment of state veterans limit
			(a)In
			 generalParagraph (3) of
			 section 143(l) of the Internal Revenue Code of 1986 (relating to volume
			 limitation) is amended by adding at the end the following new
			 subparagraph:
				
					(D)Limitation
				adjustment based on inflation
						(i)In
				generalIn the case of any
				calendar year after 2013, the limit determined under subparagraph (B) for a
				State shall be adjusted for such calendar year by multiplying such limit by the
				inflation adjustment factor for the calendar year.
						(ii)Computation of
				inflation adjustment factorFor purposes of clause (i)—
							(I)In
				generalThe Secretary shall,
				not later than each October 1, determine and publish in the Federal Register
				the inflation adjustment factor for the succeeding calendar year in accordance
				with this clause.
							(II)Inflation
				adjustment factorThe term inflation adjustment
				factor means, with respect to a calendar year, a fraction the numerator
				of which is the CMHPI for the second quarter of the calendar year preceding the
				calendar year for which the adjustment is being made, and the denominator of
				which is the CMHPI for the second quarter of calendar year 2013.
							(III)CMHPIThe
				term CMHPI means the Conventional Mortgage Home Price Index
				compiled by Federal Home Loan Mortgage Corporation. The CMHPI for any quarter
				shall be the CMHPI first published for such quarter.
							(IV)LimitationNo
				adjustment shall be made under clause (i) for any year in which the fraction in
				subclause (II) is less than
				1.
							.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to bonds issued after the date of the enactment of
			 this Act.
			4.Modification of
			 materially higher yield for mortgages made from qualified veterans’ mortgage
			 bonds
			(a)Mortgage yield
			 limitation measured under general program obligation provisions
				(1)Effective
			 mortgage interest limitation exceptedParagraph (3) of section
			 143(b) of the Internal Revenue Code of 1986 (relating to qualified veterans’
			 mortgage bond defined) is amended by inserting (other than paragraph (2)
			 thereof) after (g).
				(2)Increase in
			 yield limitSubparagraph (C)
			 of section 143(g)(3) of the Internal Revenue Code of 1986 (relating to
			 requirements related to arbitrage) is amended by striking 1.125
			 percentage points and inserting 1.50 percentage
			 points.
				(3)Clerical
			 amendmentSection 143(g)(3)
			 of such Code (relating to requirements related to arbitrage) is amended in the
			 heading for subparagraph (C) by striking where issuer does not use full 1.125
			 percentage points under paragraph (2) and inserting
			 for certain unused
			 amounts.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
			
